          Case 20-22898-CMB      Doc 183    Filed 04/09/21 MEMO
                                            PROCEEDING      Entered 04/09/21 15:27:13       Desc Main
                                           Document     Page 1 of 1

Date: 04/09/2021 11:00 am
 In re:   Ronald G Linaburg


                                                      Bankruptcy No. 20-22898-CMB
                                                      Chapter: 11-NOT A SMALL BUSINESS
                                                      Doc. # 119

Appearances: Jodi Hause, Michael A. Shiner, Maribeth Thomas, Brian C. Thompson


Nature of Proceeding: #119 Motion of the United States Trustee To Dismiss Debtor's Case
Pursuant To 11 U.S.C. Section 1112(b) Or, In The Alternative, To Convert The Case To Chapter 7


Additional Pleadings: #155 Response by Debtor
                       #160 Response in Support of the Motion by Diana Marie Dongell, D.M.D.;
Ronald E. Hand, D.M.D.; Renee R. Kalp, D.M.D.; and Rebecca                          L. Watkins,
D.M.D.
                       #172 Reply by Debtor To Response in Support of United States' Motion To
Dismiss Case or, In the Alternative, To Convert The Case To                       Chapter 7
                        #174 Supplement To Response by Debtor To Motion of The United States
Trustee To Dismiss Debtor's Case Pursuant to 11 U.S.C.                             Section
1112(b) Or, In The Alternative, To Convert The Case To Chapter 7


Judge's Notes:
 OUTCOME: Status conference on motion continued to 5/12 at 2:30 pm.
 ‐Parties are to file jointly disputed and undisputed facts on or before 4/30.
 ‐Parties are to file a list of witnesses and potential exhibits on or before 4/30.
 ‐Parties are to have a one‐hour meet and confer to discuss how they want to move forward before 4/30.
 ‐Status report to be filed by Attorney Hause on or before 4/30.


                                                      Carlota Böhm
                                                      Chief U.S. Bankruptcy Judge

                                                       FILED
                                                       4/9/21 3:09 pm
                                                       CLERK
                                                       U.S. BANKRUPTCY
                                                       COURT - WDPA
